 Case 1:20-cv-00036-HYJ ECF No. 118, PageID.1167 Filed 06/17/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

CHARLES JONES, as Personal Representative
of the Estate of Wade Jones, Deceased,
                                                                         Case No: 1:20-cv-36
                                                                 Hon. Judge Hala Y. Jarbou
      Plaintiff,                                             Magistrate Judge Sally J. Berens
v.

COUNTY OF KENT et al.

      Defendants.

BUCKFIRE LAW FIRM                                                     CHAPMAN LAW GROUP
Jennifer G. Damico (P51403)                                 Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff                                                        LL.M. (P37603)
29000 Inkster Rd., Ste. 150                                       Devlin K. Scarber (P64532)
Southfield, MI 48034                     Attorneys for Corizon Health, Inc.; Teri Byrne, R.N.;
(248) 569-4646                              Dan Card, L.P.N.; Lynne Fielstra, L.P.N.; Melissa
jennifer@buckfirelaw.com                      Furnace, R.N.; Chad Richard Goetterman, R.N.;
                                        James August Mollo, L.P.N.; Joanne Sherwood, N.P.;
VARNUM LAW                                                         and Janice Steimel, L.P.N.
Timothy Eagle (P38183)                                  1441 West Long Lake Rd., Suite 310
Attorney for Kent County Defendants                                           Troy, MI 48098
P.O. Box 352                                                                   (248) 644-6326
Grand Rapids, MI 49501                                    rchapman@chapmanlawgroup.com
(616) 336-6000                                              dscarber@chapmanlawgroup.com
teeagle@varnumlaw.com


        SECOND STIPULATED ORDER REGARDING EXPERT DISCOVERY,
             EXPERT DEPOSITIONS, AND DISPOSITIVE MOTIONS

                           At a session of said Court held in the
                         U.S. Federal Western District Courthouse,
                         City of Grand Rapids, State of Michigan

                              on ______________________
                               PRESENT: HONORABLE:


                    ____________________________________________
                            U.S. DISTRICT COURT JUDGE
 Case 1:20-cv-00036-HYJ ECF No. 118, PageID.1168 Filed 06/17/21 Page 2 of 3




         This matter having come before the Court on the stipulation of the parties, with all parties

having filed their expert witness disclosures and expert reports pursuant to Rule 26(a)(2)(A)(B);

having participated in ADR with facilitator William Jack, Esq., and being unable to resolve the

case at this time; having engaged in voluminous lay discovery, including taking the depositions of

all parties, heirs, 30(b)(6) witnesses, and numerous lay witnesses, and having now begun expert

depositions and the continued scheduling of expert depositions; with expert discovery cutoff

currently being July 29, 2021; the filing deadline for dispositive motions currently being August

26, 2021; the settlement conference currently being scheduled for March 8, 2022; the final pre-

trial conference currently being scheduled for April 7, 2022; and the trial date currently being

scheduled for May 2, 2022; and with there being a total of over eleven (11) retained experts in this

matter whose depositions require travel throughout the United States, some of whose depositions

cannot be completed until after July 29, 2021 but before the end of September 2021; and the Court

being otherwise fully advised in the premises;

NOW, THEREFORE:

         IT IS HEREBY ORDERED that the deadline for expert discovery, including the taking

of expert depositions, is extended through September 30, 2021.

         IT IS FURTHER ORDERED that the deadline for dispositive motions is extended

through October 31, 2021.

          The parties understand that, due to these requested extensions, the settlement conference,

final pretrial conference, and trial dates may be subject to change as determined by the court and

its schedule.


                                       _________________________________________
                                       U.S. DISTRICT COURT JUDGE
Dated:

                                                  2
 Case 1:20-cv-00036-HYJ ECF No. 118, PageID.1169 Filed 06/17/21 Page 3 of 3




Approved as to form and substance by:

/s/ Jennifer Damico (with permission)
Jennifer G. Damico (P51403)
Attorney for Plaintiff



/s/ Peter Smit (with permission)
Timothy Eagle (P38183)
Peter Smit (P27886)
Attorney for Kent County Defendants


/s/ Devlin Scarber
Ronald W. Chapman (P37603)
Devlin K. Scarber (P64532)
Attorney for Corizon Defendants




                                        3
